Title: To George Washington from John Jay, 1 March 1794
From: Jay, John
To: Washington, George


          
            Dear Sir
            New York 1 March 1794
          
          When Mr Drayton of Charleston was here last Summer he told me that the true nankeen
            Cotton was in So. Carolina. It appeared to me to be a valuable acquisition, and I
            suggested to him the Expediency of planting it always at so great a Distance from other Cotton, as to avoid the Influence which many plants of the
            same kind, tho’ of different Species have on each other, when very contiguous. whether
            that is the case with cotton, I am uninformed; having very little knowledge of it as a
            Plant, or of its Cultivation.
          I have just recd from Mr Drayton some of the seed mixed with the cotton—I herewith send
            you half of it—Perhaps you have it already—perhaps not. I think it worth having to those
            whose Estates are in a Climate suited to its Growth. I suppose that to be the Case with
            Mount Vernon’s where you doubtless have a Gardener who will punctually observe your
            Instructions respecting it. with perfect Respect Esteem &
            Attachmt I am Dear Sir your obliged & obt Servt
          
            John Jay
          
        